DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 12 recites “a first control signal having a first frequency and a first phase.” It is unclear if the first control signal, frequency, and phase in claim 12 is the same as in claim 11. For the purpose of examination, the limitation recited in claim 12 will be interpreted as –the first control signal having the first frequency and the first phase--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-19 is/are rejected under 35 U.S.C. 103 as being obvious by Shoji (JP 2015228351), Yun (US 20160150597 A1), Lee (US 9277598), and Gil (US 20080164249 A1).
Regarding claim 1, Shoji discloses an induction heating device (100D, modified fourth embodiment, Fig. 39) comprising: a first board (where one of ordinary skill in the art would understand that the circuit diagram Fig. 39 could be placed on a circuit board) that comprises: 
5a first working coil (heating coil 50-1), a first resonant capacitor (resonance circuit 4-1 includes a resonance capacitor, par. 79) connected to the first working coil, 
a first inverter (3, Fig. 39) configured to perform a first switching operation (resonance type inverter supplies AC to the heating coils at high frequency, par. 13 and 79; it is understood by the examiner that the resonance type inverter supplies the current at a resonance frequency, where one of ordinary skill in the arts would understand that to obtain a frequency the inverter performs a switching operation, par. 
a first control unit (control circuit 9 adjusts the frequency of the inverter 3, par. 13) configured to control operation of the first inverter; 
and board (where one of ordinary skill in the art would understand that the circuit diagram Fig. 39 could be placed on a circuit board) that comprises: a second working coil (heating coil 50-2), 15a second resonant capacitor (resonance circuits 4-2 includes a resonance capacitor, par. 79) connected to the second working coil, 
inverter (3, Fig. 39) configured to perform a switching operation (resonance type inverter supplies AC to the heating coils at high frequency, par. 13 and 50; it is understood by the examiner that the resonance type inverter supplies the current at a resonance frequency, where one of ordinary skill in the arts would understand that to obtain a frequency the inverter performs a switching operation, par. 13 and 93) and to apply a second resonant current (resonance type inverter supplies a current at resonance frequency to the second heating coil, par. 13 and 93) to the second working coil based on the second switching operation, 
and control unit (control circuit 9) configured to control operation of each of the second inverter (control circuit 9 controls the inverter 3 and can control if the heating coils are being driven in the same phase or out of phase, par. 90; where the embodiment in Fig. 39 changes the heating coil’s phases by changing the connected terminals 50ai and 50bo, par. 80-84).  
Shoji does not teach a first current transformer configured to adjust a magnitude of the first resonant 10current output from the first inverter and to transmit the first resonant current having the adjusted magnitude to the first working coil,
a second board, second inverter, a second switching operation,
a second current transformer configured to adjust a magnitude of the second 20resonant current output from the second inverter and to transmit the second resonant current having the adjusted magnitude to the second working coil,
a first relay configured to selectively connect a first end of the second working coil to the second current transformer or to a first end of the first working coil, a second relay configured to selectively connect a second end of the second working coil to a second end of the first working coil or to the second resonant capacitor, 
a first relay, a second relay, and a second control unit configured to control operation of each of the first relay and the second relay.
The fourth embodiment (Fig. 28) in Shoji discloses a second inverter (3-2, Fig. 28) and a second switching operation (inverter 3-2 independently applies power to the second heating coil from the first inverter 3-1, therefore it performs a second switching operation, Fig. 28, par. 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoji to incorporate the teachings of the fourth embodiment of Shoji and have a second inverter for the second heating 
Yun discloses an induction cooking apparatus wherein a first current transformer (current detection unit 410 can include a current transformer, par. 155) configured to adjust a magnitude (current transformer can reduce the magnitude of a current, par. 155) of the first resonant 10current output from the first inverter (current detection unit 410 which includes a current transformer receives output from the inverter, Fig. 9C) and to transmit the first resonant current having the adjusted magnitude to the first working coil (current detection unit 410 which includes a current transformer transmit current to the inverter, Fig. 9C, par. 156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoji to incorporate the teachings of Yun and include a current detection unit with a current transformer. Doing so would have the benefit of detecting the power consumed by the heating coil and be able to proportionally reduce the magnitude of the current fed to the heating coil (par. 152 and 155, Yun).
Lee discloses an induction heating cooker wherein there is a second board (100B, Fig. 4), a second control unit (60B, Fig. 3), and a second current transformer (40B-1, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoji in view of Yun to incorporate the teachings of Lee by including multiple controllers, boards, and current transformers. 
The combined teachings of Shoji in view of Yun and Lee discloses:
configured to selectively connect a first end (terminal 50bo of heating coil 50-2, par. 82, Fig. 39) of the second working coil to the second current transformer (50bo of 50-2 is connected to terminal 54-2, case #1, par. 80; where the second current transformer taught by Yun can be between the inverter 3 and the heating coil 50-2 on the 54-2 terminal side, see 2nd annotated drawing below) or 
to a first end (terminal 50bo of heating coil 50-1 is connected to 54-1, case # 2, par. 82) of the first working coil (50bo of heating coil 50-2 is connected to terminal 53-2, case # 2, par. 82; where terminal 53-2 is on the side of terminal 54-1 of heating coil 50-1 which first end 50bo of heating coil 50-1 is connected, case # 2, par. 82, see 2nd annotated drawing below), 
configured to selectively connect a second end (terminal 50ai of heating coil 50-2, par. 82, Fig. 39) of the second working coil to the second resonant capacitor (50ai of heating coil 50-2 is connected to terminal 53-2 which is connected to resonant circuit 4-2, case # 1, par. 80, Fig. 39),
The combined teachings of Shoji in view of Yun and Lee is silent on:
 a second relay configured to selectively connect said second end of the second working coil to a second end of the first working coil.
Gil discloses an induction stovetop wherein the terminals of two heating coils can be connected by switches (114, 112, and 30, Fig. 8; where it is understood by the examiner that the broadest reasonable interpretation of relay is a mechanism connecting one circuit to another circuit which the switches disclosed by Gil performs). Additionally, Gil discloses a second relay (switch 30, Fig. 8) configured to selectively connect said second end of the second working coil to a second end of the first working coil (switch 30 connects the end of inductor 14 to another end of inductor 12, par. 26, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoji to incorporate the teachings of Gil. Using the switches to connect to another end of a heating coil would allow the heating coils to be able to heat both small and large cooking containers effectively in a single heating region (par. 6, Gil). 
With the addition of Gil, the combined teachings of Shoji in view of Yun, Lee, and Gil teaches said second control unit configured to control operation of each of the first relay and the second relay (the modified fourth embodiment of Shoji teaches that the control circuit 9 controls the inverter 3 and can control if the heating coils are being driven in the same phase or out of phase, par. 90; where changing the heating coil’s phases is done by changing the connected terminals 50ai and 50bo, par. 80-84, 

    PNG
    media_image1.png
    822
    1055
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    929
    888
    media_image2.png
    Greyscale

Regarding claim 2, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 1. However, the modified fourth embodiment (100D, Fig. 39) of Shoji does not disclose comprising a main control unit that is configured to: receive an input from a user through an input interface; and provide the input to at least one of the first control unit or the second control unit.  
The fifth embodiment (100E, Fig. 40) of Shoji discloses comprising a main control unit (operation panel 93) that is configured to: receive an input from a user through an input interface (user can operate on the operation panel 93 which causes the control circuit 9 to start the process of heating, par. 91; where the broadest reasonable interpretation of input interface can include a operation panel that a user can apply inputs into); and provide the input to at least one of the first control unit or the second control unit (operation panel 93 causes the control circuit 9 to change parameters in the inverter and switches, par. 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoji in view of Yun, Lee, and Gil to incorporate the teachings of the fifth embodiment of Shoji and include a main control unit. Doing so would have the benefit of adjusting the thermal power applied of the heating coils (par, 90, Shoji).
Regarding claim 3, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 2. Furthermore, Shoji teaches wherein the first control unit is configured to control operation of the first inverter based on the input received from the main control unit (user inputs into the operation panel 93 a desired setting which causes control circuit 9 to change different parameters such as the current frequency, par. 93, which involves controlling the inverter, par. 75), and wherein the second control unit is configured to control operation of each of the second 15inverter, the first relay, and the second relay based on the input received from the main control unit (second control 
Shoji teaches that the operation panel 93 causes the control circuit 9 to change parameters in the inverter and switches, par. 93, and Shoji in view of Yun, Lee, and Gil teaches that the second controller controls the relays, as mentioned in claim 1 mapping, therefore, it would have been obvious to one of ordinary skill in the art to make the operation panel to cause the second controller to change the first and second relay.
Regarding claim 6, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 2. Furthermore, Shoji teaches wherein the first control unit and the second control unit are further configured to, based on the input received from the main control unit (when the user increases power to the operation panel 93 to heat the pot 10 at high heat, this will cause heating between the heating coil 50-34 and the other heating coils to be strengthen, par. 90, Fig. 41), heat a first region (region 52-41, par. 90, Fig. 34) of the induction heating device located between the 5first working coil and the second working coil (where the first working coil can be 50-34 and the second working coil 50-23, Fig. 41).  
The modified fourth embodiment of Shoji does not disclose determine whether to heat said first region. 
The fifth embodiment of Shoji discloses determine (S13, control circuit identifies the heating coil under the pot 10, Fig. 42, par. 91) whether to heat said first region. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoji in view of Yun, Lee, and Gil to 
Regarding claim 7, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 6, wherein the first control unit is further configured to, 
in response to reception of an input (step S13 identifies the position of the pot 10, where the detection is determined by a sensor which would have an input, par. 93) indicating that the first region of the induction heating device does not correspond to a target heating region (position of the pot 10, where step S13 identifies the heating coil corresponding with the position of the pot 10, which inherently indicate the heating coils that do not correspond with the position of the pot 10, Fig. 42, par. 91), drive the first inverter (step S14 turns on the switch related to the specific heating coil, par. 91, which drives the first inverter), 
and 10wherein the second control unit is further configured to, in response to reception of the input indicating that the first region of the induction heating device does not correspond to the target heating region: drive the second inverter (case # 1, where the current in the heating coils 50-1 to 50-4 are turned on, therefore the second inverter is being driven too, par. 52-54 and par. 80, Fig. 30); 
control the first relay to connect the first end of the second working coil to the 15second current transformer (50bo of heating coil 50-2 is connected to the terminal 53-2 (case # 1, par. 80, Fig. 39, Shoji) which can be connected to the current transformer, 
and control the second relay to connect the second end of the second working coil to the second resonant capacitor (50ai of heating coil 50-2 is connected to terminal 54-2 which is connected to the resonance circuit 4-2, Fig. 80, Fig. 39).  
Regarding claim 8, Shoji in view of Yun, Lee, and Gil discloses The induction heating device of claim 6, wherein the first control unit is further 20configured to, 
in response to reception of an input (step S13 identifies the position of the pot 10, where the detection is determined by a sensor which would have an input, par. 93) indicating that the first region of the induction heating device corresponds to a target heating region, drive the first inverter (where step S13 identifies the heating coil corresponding with the position of the pot 10 and S14 turns on the heat coil, therefore driving the inverter, Fig. 42, par. 91), 
and wherein the second control unit is further configured to, in response to reception of the input indicating that the first region of the induction heating device corresponds to the target heating region (S14 turns on multiple heat coils therefore driving the second inverter, Fig. 41 and 42, par. 91):25Attorney Docket No.: 44118-0038001 
Client Ref.: LEP180022US; LGE Ref.: 18KWM010US02control the first relay to connect the first end of the second working coil to the first end of the first working coil (case # 2, 50bo of heating coil 50-2 is connected to terminal 53-2, par. 82; where terminal 53-2 is on the side of terminal 54-1 of heating coil 50-1 which first end 50bo of heating coil 50-1 is connected, case # 2, par. 82); 

Regarding claim 9, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 6, wherein the main control unit is further configured to: set the first region of the induction heating device as a non-target region (heating coils configured to case # 1 where heating region 52-41 has a lower magnetic flux compared to the edge regions, Fig. 31, par. 53; where the broadest reasonable interpretation of “non-target” region can mean an area that is not targeted to have as much heating); and based on control signals having a same frequency (heating coil 50-1 and 50-2 have the same frequency, Fig. 32 shows the current and control signal of the four heating coils for case # 1, par. 54), drive the first working coil and the 10second working coil in an in-phase state (heating coil 50-1 and 50-2 have the same phase, Fig. 32 shows the current and control signals of the four heating coils for case # 1, par. 54) to heat second regions of the induction heating device corresponding to edges of the first working coil and the second working coil (magnetic flux is higher on the edge of the heating coils 50-1 and 50-2, where the edge region is outside of the region 52-41, Fig. 31, par. 53), the second regions being outside of the first region.  
Regarding claim 10, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 6, wherein the main control unit is 15further configured to: set the first region of the induction heating device to a target heating region (heating coils 
20 	Regarding claim 11, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 9, wherein the first control unit is configured to control the first working coil based on a first control signal (process step S16 where the control circuit performs the uniform heating mode, par. 91; where the control signal is shown in Fig. 32; where the process step performs the specific heating mode which is understood by the examiner to involve instructing control signals) having a first frequency (control signal for 50-1, Fig. 32(e), has a frequency) and a first phase (control signal for 50-1, Fig. 32(e), has a phase), and wherein the second control unit is configured to, in the in-phase state, control the second working coil based on a second control signal (control signal for 50-2, Fig. 32(f), has a frequency) having the first frequency and the first phase (control signal for 50-2, Fig. 32(f), has the same frequency and phase as the control signal for 50-1, Fig. 32(e)).  
Regarding claim 12, Shoji in view of Yun, Lee, and Gil discloses The induction heating device of claim 10, wherein the first control unit is configured to control the first working coil based on a first control signal (process step S18, large thermal power, par. 
Regarding claim 13, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 1, wherein the first end of the first 10working coil is connected to the first resonant capacitor (case # 1, 50bo of heating coil 50-1 is connected to terminal 54-1 which is connected to the resonant circuit 4-1, Fig. 39, par. 80), and wherein the second end of the first working coil is connected to the first current transformer (case # 1, 50a1 of heating coil 50-1 is connected to terminal 53-1 which can be connected to the current transformer as taught by Yun; where the current transformer is between the inverter and the heating coil as taught by Yun).  
Regarding claim 14, Shoji in view of Yun, Lee, and Gil discloses The induction heating device of claim 1, further comprising:  15a first power supply (1) configured to provide power to the first working coil (power supply 1 provides power to heating coil 50-1, par. 78, Fig. 39); 
However, Shoji in view of Yun, Lee, and Gil is silent on a second power supply configured to provide power to the second working coil, the second power supply being independent of the first power supply.  
Lee further discloses an induction stove top where there is a second power supply (second AC power source connected to rectifier 10B-1, Fig. 3) configured to provide power to the second working coil, the second power supply being independent of the first power supply (the second AC power source is not connected to the first AC power, Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoji in view of Yun, Lee, and Gil to incorporate the additional teachings of Lee by including a second power source. According to MPEP 2144.04 VI, the mere duplication of parts (a second power source) has no patentable significance unless a new and unexpected result is produced. 
Regarding claim 15, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 14, further comprising:  20a first rectifier (2) connected to the first power supply (rectifier 2 is connected to the power source 1, Fig. 39)and configured to convert power supplied from the first power supply to a first direct current (rectifier transforms the AC into DC, par. 13); wherein the first inverter is configured to generate the first resonant current from the first   direct current (inverter is a resonance type inverter that outputs high-frequency alternating current, par. 13 and 78, where it is understood by the examiner that the resonance type inverter supplies the current at a resonance frequency)
However, Shoji in view of Yun, Lee, and Gil is silent on a second rectifier connected to the second power supply and configured to convert power supplied from the second power supply to a second direct current, and wherein the second inverter is configured to generate the second resonant current from the second direct current.  
Lee discloses an induction stove top where there is 
a second rectifier (rectifier 10B-1 is connected to the second AC power source, Fig. 3) connected to the second power supply and configured to convert power supplied from the second power supply to a second direct current (rectifier 10B-1 converts the AC current into DC, Col 7 line 25), and wherein the second inverter is configured to generate the second resonant current from the second direct current (inverter 30B-1 provides a second resonance voltage to the second heating coils, Col 7 lines 27-30, Fig. 3, where the description for inverter 30A-1 is the same for 30B-1, Col 6 lines 64-70).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoji in view of Yun, Lee, and Gil to incorporate the additional teachings of Lee by including a second rectifier. According to MPEP 2144.04 VI, the mere duplication of parts (a second rectifier) has no patentable significance unless a new and unexpected result is produced. 
Regarding claim 516, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 1, wherein the first inverter comprises a plurality of switching elements (inverter 3 has two switches, where the broadest reasonable interpretation of “plurality of switches” can mean two or more, Fig. 39) that are configured to generate an alternating current (the inverter is a resonance type inverter that outputs high-
Regarding claim 17, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 16, wherein the first resonant capacitor is connected to an end of the plurality of switching elements of the first inverter (resonance circuit 4-1 is connected to an end of the inverter 3, Fig. 3; where the broadest reasonable interpretation of “to an end of the…inverter” does not necessarily exclude the presence of an additional component on that side of the inverter).  
Regarding claim 18, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 1, wherein the second inverter comprises 15a plurality of switching elements (where one of ordinary skill in the art could substitute the structure of the second inverter 30B-1, Fig. 3, as taught by Lee with the structure of the inverter 3 in Fig. 39, taught by Shoji; refer to MPEP 2144.06 II, both inverters are used for the same purpose of switching, therefore one of ordinary skill in the art would have been able to substitute what is taught by Lee with that is taught by Shoji) that are configured to generate an alternating current corresponding to the second resonant current (second 
Regarding claim 2019, Shoji in view of Yun, Lee, and Gil discloses the induction heating device of claim 18, wherein the second resonant capacitor is connected to an end of the plurality of switching elements of the second inverter (resonance circuit 4-2 is connected to an end of the inverter 3-2, Fig. 3; where the broadest reasonable interpretation of “to an end of the…inverter” does not necessarily exclude the presence of an additional component on that side of the inverter).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761